DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 12/01/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 31 states that the cap and the guide tube are made of a same material, however no support exist for the guide tube and the cap being made of the same material, therefore this is new matter. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 12-15, 20 and 22 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Braun
 (U.S. 2008/0296034).
In regards to claim 12, Braun discloses a hand-held power tool (paragraph 1) comprising: a tool holder (see at least paragraph 2) for holding a tool (see at least paragraph 2); a pneumatic striking mechanism (2) for periodically generating impacts on the tool held in the tool holder (see at least paragraph 2 and 22), the pneumatic striking mechanism including a guiding tube (4), an exciter piston (38), a striker (6), a pneumatic chamber (41) closed by the exciter piston and the strike in the guiding tube (see at least fig. 2a and paragraph 25) and a compensating opening (35) in the guiding tube for ventilating the pneumatic chamber (see at least paragraph 23); and the guiding tube including a cap (see annotated fig. 1 below) covering the compensating opening on an outside of the guiding tube, and the cap is open in an opening direction tangential to the guiding tube (see at least annotated fig. 1 below).

    PNG
    media_image1.png
    590
    851
    media_image1.png
    Greyscale

In regards to claim 13, Braun further discloses wherein the cap is formed by a bulge of the guiding tube (as illustrated in fig. 1 cap is illustrated as a protrusion or bulge extending from the guide tube 4).
Braun further discloses wherein the cap is open due to a recess tangential to the guiding tube (see annotated fig. 1 above).
In regards to claim 15, Braun further discloses wherein the cap has exactly one recess (see annotated fig. 1 above only 1 recess is illustrated in the cap).
In regards to claim 20, Braun further discloses wherein the guiding tube has additional radial openings (illustrated in fig. 2a the opening adjacent element 43), and the compensating opening having a smallest flow cross section of the compensating opening and the additional radial openings (in reference to fig. 1 the illustrated diameter between the compensating opening 35 is less than the diameter of the additional openings which would result in the opening 35 having a smaller flow cross section).
In regards to claim 22, Braun further discloses further comprising a carrier tube (the outside tube housing not labeled surrounding the guide tube see annotated fig. 1 above), the guiding tube being situated in the carrier tube, the cap being situated in a channel between the carrier tube and the guiding tube (see annotated fig. 1 above).

Claims 12, 17, 18, 21, 23-26, 28, 30 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Berger (U.S. 2004/0177981).
In regards to claim 12 Berger discloses a hand-held power tool (fig. 5a) comprising: a tool holder (15) for holding a tool (paragraph 40); a pneumatic striking mechanism (see at least paragraph 40 and fig. 5b) for periodically generating impacts on the tool held in the tool holder (see at least paragraph 40), the pneumatic striking mechanism including a guiding tube (1), an exciter piston (11), a striker (12), a pneumatic chamber (13) closed by the exciter piston and the strike in the guiding tube and a compensating opening (31) in the guiding tube for ventilating the pneumatic chamber; and the guiding tube including a cap (30) covering the compensating opening on an outside of the guiding tube, and the cap is open in an opening direction (direction of valve channel 33) tangential to the guiding tube (the 
In regards to claim 17, Berger further discloses wherein the cap has a spherical shape (the valve 30 is illustrated in fig. 5b as spherical shape).
In regards to claim 18, Berger further discloses wherein a radius of curvature of the cap corresponds to a radius of the compensating opening (illustrated again in fig. 5b the radius of curvature of valve 30 matches that of at least a portion of opening 31).
In regards to claim 21, Berger further discloses wherein the compensating opening is situated at a tool-side reversing point of the movement of the exciter piston (illustrated in at least fig. 4). 
In regards to Claim 23: Berger further discloses a housing (1) and a handle (2b) on an end of the housing facing away from the tool holder (see fig 1A).
In regards to Claim 24: Berger further discloses a chisel (see at least paragraph 3), the chisel being the tool held in the tool holder (see at least paragraph 3).
In regards to Claim 25: Berger further discloses an electric motor in the housing (motor 7).
In regards to Claim 26: Berger further discloses wherein the electric motor is supplied via a power cord (cord 6).
In regards to Claim 28: Berger further discloses wherein the cap deflects a flow course from the compensating opening by 90 degrees (the cap 30 rotates between the horizontal position of fig. 4 to the vertical position of fig. 5 as such the cap opening directs flow from an angle between 0 and 90 degrees, as such the cap is capable of deflecting flow course from the compensating opening by 90 degrees).
In regards to Claim 30: Berger further disclose further comprising a drive train (at least elements 8 and 9) connecting the electric motor to the exciter piston (see fig 1a at least) the drive train including a rotational to translational movement converter (gear mechanism 8 see at least paragraph 40).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Braun (U.S. 2008/0296034).
In regards to claim 19, Braun further discloses the hand-held power tool as recited in claim 12 wherein the cap deflects a flow course from the compensating opening by at least 45 degrees (illustrated in at least fig. 1 the flow course is deflected by the cap through the recess opening the angle appear to be at least 45 degrees see annotated fig. 1 detail below). 

    PNG
    media_image2.png
    175
    330
    media_image2.png
    Greyscale


Alternatively, Braun does not distinctly disclose deflecting by at least 45 degrees. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select any angle of deflection for the flow course, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, paragraphs 6 and 22, applicant has not disclosed any criticality for the claimed limitations.

Claims 27, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Berger (U.S. 2004/0177981).
In regards to Claim 27: Berger disclose The hand-held power tool as recited in claim 12, Berger does not distinctly disclose wherein a flow cross- section of the compensation opening is less than 5 mm2. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select an appropriate max flow cross-section opening of the compensation opening to be used with the rotating cap, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, paragraph 18 applicant has not disclosed any criticality for the claimed limitations.
In regards to Claim 29: Berger further discloses wherein the exciter piston has a tool-side reversing point (tool side reversing point is located at area 13 also see fig. 5b for tool-side reversing point), and a distance of the compensation opening from the tool-side reversing point is less than 10% of a travel length of the exciter piston (the compensation opening is almost inline but slightly behind as such it is almost 0% at most 1% of the stroke length, which is less than 10%). Furthermore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to select an appropriate range of location for the opening in relation to the stroke length such that the pressure relief is at the correct time of the stroke, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, paragraph 18 applicant has not disclosed any criticality for the claimed limitations.
In regards to Claim 31: Berger disclose The hand-held power tool as recited in claim 12 wherein the guiding tube including the cap is integral (illustrated in at least fig. 5b).
Berger does not disclose a guide tube and cap made of a same material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select any suitable material for the cap and guiding tube, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, page ##, line ##, applicant has not disclosed any criticality for the claimed limitations.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The specifics of claim 16 distinguish the cap of the guide tube from those of the prior art since the cap is both integrally formed with the guiding tube and the portion of the cap facing the pneumatic chamber transitions from the pneumatic chamber into an inner surface of the guiding tube without any seams. Stated another way the cap is formed integral with the guiding tube such that the underside of the cap is formed as a continuous surface with the inner surface of the guiding tube. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 12/01/2020 have been fully considered but they are not persuasive. In regards to claim 12, Applicant argues that Braun does not disclose a guiding tube including a cap. This is not persuasive while examiner agrees that what is indicated as the cap may also serve the function of a spring contact it also meets the limitation of a cap since as illustrated the cap does extend over the compensating opening. Additionally, in regards Applicants arguments that the cap . 
In regards to claim 13 applicant argues that the cap is not formed by a bulge of the guiding tube. This is not persuasive since a bulge by definition is a part protruding from, the cap as annotated in the figures meets the definition of formed by a bulge of the guide tube since it is both considered part of the guide tube and protruding from the main portion of the guide tube. 
Applicant further argues the rejection of claim 12 in view of Berger, specifically stating the cap does not cover a compensating opening on an outside of the guiding tube, since cap 30 does not cover any opening on an outside of the guide tube, this is not persuasive as illustrated in fig. 5B the opening is element 31 is formed in the housing 20 wherein inside is within the housing 20 where the piston 11 is located. The cap 30 blocks the opening 31 from an outside position relative to the opening while still being located on the guide tube. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See 892 notice of references cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779.  The examiner can normally be reached on Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731